                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

ADAM W. TRACEY,
      Plaintiff,                                          Civil Action No. 6:18-cv-300-KKC

V.

WAYNE COUNTY DETENTION CENTER,                               MEMORANDUM OPINION
et al.,                                                          AND ORDER
      Defendants.


                                        *** *** *** ***

       Pro se plaintiff Adam Tracey claims, among other things, that he received negligent

medical care after a fellow inmate started a fire at the Wayne County Detention Center and Tracey

was exposed to the smoke. Tracey has been granted pauper status and his complaint is now before

the Court for initial screening. Pursuant to 28 U.S.C. § 1915(e)(2), the Court shall dismiss any

portion of Tracey’s complaint that is frivolous, malicious, or fails to state a claim upon which relief

may be granted. 28 U.S.C. § 1915(e)(2)(B). For the reasons that follow, Tracey’s civil rights

complaint fails to state a claim upon which relief may be granted, and this action will be dismissed.

       In his complaint, Tracey states that in or around May 2017 when he was confined at the

Wayne County Detention Center, an inmate housed across from him in a four-person solitary

confinement area started a fire in his cell. [R. 1 at 2.] Although the complaint suggests Tracey

was eventually evacuated, Tracey alleges a variety of ongoing health problems due to the smoke

exposure he suffered as a result of the fire. Tracey claims that he was not promptly evaluated by

medical professionals after the fire, and he further claims that he still suffers from breathing

problems, panic attacks, and nightmares. [Id. at 3-4.] Although Tracey uses the Court’s standard
civil rights complaint form in this action, Tracey never refers to 42 U.S.C. § 1983 or any particular

constitutional right that was violated. Instead, in response to the form’s question regarding which

rights Tracey feels have been abridged, Tracey alleges “[g]eneral negligence, medical negligence,

intentional infliction of emotional distress and cruel [and] unusual punishment.” [R. 1 at 5.]

Construing Tracey’s complaint with the liberality afforded to pro se plaintiffs, the Court finds that

Tracey’s reference to “cruel [and] unusual punishment” constitutes a claim for a violation of his

Eighth Amendment rights. The Court further finds that Tracey’s other references to general

negligence, medical negligence, and intentional infliction of emotional distress allege violations

not of his federal constitutional rights but, rather, Kentucky tort law.

       The Court first addresses Tracey’s construed claim that his rights under the Eighth

Amendment to the United States Constitution were violated when the defendants failed to provide

him with adequate medical care. In order to state a cognizable Eighth Amendment claim for

inadequate medical care, “a prisoner must allege acts or omissions sufficiently harmful to evidence

deliberate indifference to the plaintiff’s serious medical needs.” Estelle v. Gamble, 429 U.S. 97,

106 (1976). Such a claim involves a two-part inquiry with both an objective and a subjective

component: (1) the plaintiff must allege a sufficiently serious medical need, and (2) the plaintiff

must allege facts that “show that the official being sued subjectively perceived facts from which

to infer substantial risk to the prisoner, that he did in fact draw the inference, and that he then

disregarded that risk.” Johnson v. Karnes, 398 F.3d 868, 874 (6th Cir. 2005) (quoting Comstock

v. McCrary, 273 F.3d 693, 607 (6th Cir. 2001)). Notably, allegations of medical negligence do

not rise to the level of an Eighth Amendment violation. See, e.g., Comstock, 273 F.3d at 703.

       Here, even if the Court assumed that the smoke exposure suffered by Tracey was a serious

medical need, Tracey has not alleged that any of the defendants deliberately ignored his objectively




                                                  2
serious need for treatment. Tracey’s complaint, at best, states a claim for medical negligence on

the part of the defendants, which is not enough to recover damages for a constitutional violation

under 42 U.S.C. § 1983. Indeed, the Sixth Circuit Court of Appeals has made clear that “the

requirement that the official have subjectively perceived a risk of harm and then disregarded it is

meant to prevent the constitutionalization of medical malpractice claims; thus, a plaintiff alleging

deliberate indifference must show more than negligence or the misdiagnosis of an ailment.”

Johnson, 398 F.3d at 875 (quoting Comstock, 273 F.3d at 703). Because Tracey’s complaint does

not allege the necessary elements of an Eighth Amendment claim, his cruel and unusual

punishment claim against the defendants is appropriately dismissed at the screening stage. Tracey

has failed to state an Eighth Amendment claim upon which relief may be granted, and the Prison

Litigation Reform Act therefore provides for dismissal of that claim.            See 28 U.S.C. §

1915(e)(2)(B).

       The remaining allegations in Tracey’s complaint reference general negligence, medical

negligence, and intentional infliction of emotional distress—all violations of Kentucky tort law,

not federal constitutional law. The Court reaches no conclusion as to any state law medical

malpractice, negligence, or other tort claims Tracey may wish to assert. Instead, the Court will

decline to exercise its supplemental jurisdiction over any such claims, as this Court has no

independent basis for jurisdiction over those claims aside from the dismissed Eighth Amendment

claim. See 28 U.S.C. § 1367(c)(3); Musson Theatrical, Inc. v. Fed. Exp. Corp., 89 F.3d 1244,

1255 (6th Cir. 1996) (“After a 12(b)(6) dismissal, there is a strong presumption in favor of

dismissing supplemental claims.”).




                                                 3
      Accordingly, the Court hereby ORDERS as follows:

      1.   Tracey’s claim for a violation of his Eighth Amendment right to be free from cruel

and unusual punishment is DISMISSED WITH PREJUDICE;

      2.      Any state law claims Tracey wishes to assert in this action are DISMISSED

WITHOUT PREJUDICE;

      3.   This matter is DISMISSED and STRICKEN from the Court’s active docket; and

      4.   Judgment shall be entered contemporaneously herewith.

Dated December 11, 2018.




                                             4
